Citation Nr: 1202095	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  03-08 800A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for polymyalgia.

2.  Entitlement to service connection for chronic fatigue syndrome (CFS).

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include a posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The Veteran served on active duty from December 1976 to July 1983.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office in Des Moines, Iowa (RO).  A July 2009 Board decision denied service connection for polymyalgia, for CFS, for a back condition to include scoliosis and sway back, and for PTSD.  This decision remanded the issues of service connection for fibromyalgia, irritable bowel syndrome, diverticulitis, and a right shoulder disorder, as well as the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability, to the RO for additional development.

The July 2009 Board denial of service connection for polymyalgia, for CFS, for a back condition, and for PTSD was vacated and remanded to the Board by the Court of Appeals for Veterans Claims (Court) in May 2010 based on an May 2010 Joint Motion For Partial Remand To The Board (Joint Motion)..  

In February 2011, the Board remanded the issues listed on the title page to the RO to obtain the Veteran's Social Security Administration records, in accordance with the Joint Motion, which were subsequently added to the claims files.  A November 2011 rating decision granted service connection for fibromyalgia, rated 40 percent disabling effective May 10, 1999; this decision granted TDIU and basic eligibility to Dependents' Educational Assistance, both of which were effective April 10, 2002.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The May 2010 Joint Motion found that the July 2009 Board denials needed to be vacated because of an inadequate statement of reasons or bases and because VA did not satisfy its duty to assist.  It was noted that the Board had not discussed a 2005 X-ray of the back that showed osteoarthritis of the lumbar spine and that the Board had not discussed either the December 2000 letter from the Department of Labor that diagnosed "Temporary Aggravation of Polymyalgia" or the 2005 Department of Health and Human Services Plan of Treatment for Outpatient Rehabilitation in which it was noted that "[s]ignificant diagnoses include...polymyalgia."  The Joint Motion also noted that the Board's denial of service connection for PTSD was inadequate in light of Clemons v. Shinseki, 23 Vet.App. 1 (2009).  

The Board is bound by the findings contained in the Joint Motion, as adopted by the Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case; the Board is therefore not free to do anything contrary to the Court's prior action with respect to the same claim).

Moreover, according to a March 2011 statement from P. Carey, M.D., the Veteran's historic diagnoses of CFS, polymyalgia, and arthralgia are co-morbid diagnoses and are directly related to her fibromyalgia.  Although this statement appears to indicate a possible link between the Veteran's now service-connected fibromyalgia and CFS and polymyalgia, it is unclear from this statement if the Veteran currently has CFS and/or polymyalgia.  Additionally, this statement does not include any supporting rationale.

With respect to the PTSD claim, the Veteran contends that she has PTSD due to a personal assault by her ex-boyfriend in service.  If a PTSD claim is based on 
in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5) (2011).

However, VA will not deny such claims without: (1) first advising veterans that evidence from sources other than a veteran's service medical records, including evidence of behavior changes, may constitute supporting evidence of the stressor; and (2) allowing her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  Id.

Although the Veteran was sent letters by VA in September 2002 and May 2005, the letters do not comply with the above elements of a personal assault case.  

Based on the above, the Board finds that additional development is warranted prior to final adjudication of the issues of appeal.

VA has the authority to schedule a compensation and pension examination when such is deemed to be necessary, and the Veteran has an obligation to report for that examination.  

Pursuant to 38 C.F.R. § 3.327(a) (2011), examinations will be requested whenever VA determines, as in this case, that there is a need to verify the etiology of a disability.  See also 38 C.F.R. § 3.159 (2011).

Accordingly, the case is REMANDED for the following actions:

1.  The RO will request that the Veteran provide the names, addresses, and dates of treatment of all health care providers, both VA and non-VA, who have treated her for polymyalgia, CFS, a back disability, or a psychiatric disability since October 2011, which is the date of the most recent medical evidence on file.  After securing the necessary authorization, the RO must attempt to obtain copies of any pertinent treatment records identified by the Veteran that have not been previously secured.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform the Veteran of this and provide her an opportunity to submit copies of the outstanding medical records.  

2.  The RO will provide the Veteran with the appropriate notice related to personal assaults under 38 C.F.R. § § 3.304(f)(5), to include advising the Veteran that she may submit any further information as to the personal assault in service that would support a diagnosis of PTSD, to include such evidence as records from law enforcement authorities, mental health counseling centers, hospitals, or physicians and statements from family members, roommates, fellow service members, or clergy, which will be added to the claims files. 

3.  After the above has been completed, the RO will schedule the Veteran for a VA examination by an appropriate medical or mental health care professional to determine whether the Veteran has an acquired psychiatric disability due to service, to include whether she has PTSD due to a personal assault while in service. 

The following considerations will govern the examination:

a. The claims folder and a copy of this remand will be made available to the examiner for review in conjunction with the opinion, and the examiner must specifically acknowledge receipt and review of these materials in any report generated. 

b. After reviewing the claims files and examining the Veteran, the examiner must express an opinion on (1) Whether the Veteran has an acquired psychiatric disorder, to include PTSD, due to service or to service-connected disorder and; (2) Whether, if the Veteran does have PTSD, such disorder was likely based on a personal assault or assaults as described by the Veteran.  The examiner must state why, or why not, the Veteran has a mental disorder due to military service.  The examiner must acknowledge and reiterate the relevant history supporting his/her conclusions. 

c. Although the examiner must review the claims folder, the examiner's attention is drawn to the following:

The Veteran contends that she was assaulted in service by her boyfriend.  She said that she did not report the assaults, and there is no notation or complaints in service of a personal assault.  There are complaints in service of psychiatric problems, and a mixed personality disorder was diagnosed in March 2003.

d. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to make a determination without resorting to mere speculation, he/she should so state. 

e. If the reviewer responds to the above inquiry that he/she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence. 

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail.  The report prepared must be typed.

4.  The RO will schedule the Veteran for a VA examination by an appropriate health care provider to determine whether the Veteran has, or has had, polymyalgia, CFS, and/or a back disorder and, if so, to identify its etiology.  The following considerations will govern the opinion:

a. The claims folder and a copy of this remand will be made available to the examiner for review in conjunction with the opinion, and the examiner must specifically acknowledge receipt and review of these materials in any report generated.  

b. After reviewing the claims files and examining the Veteran, the examiner must provide an opinion on whether the Veteran has, or has had, polymyalgia, CFS, and/or a back disorder that was incurred in or aggravated beyond normal progression by service or that is due to service-connected fibromyalgia.  The examiner will specifically comment on the notations of back disability and myalgia in service and the March 2011 statement from Dr. Casey referred to above.  

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to make a determination without resorting to mere speculation, he/she must so state.  

d. If the examiner responds to the above inquiry that he/she cannot so opine without resort to speculation, the RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.  

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail.  The report prepared must be typed.

5.  The RO must notify the Veteran that it is her responsibility to report for the above examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any of the aforementioned examinations, documentation will be obtained which shows that notice scheduling the examination was sent to the last known address.  It will also be indicated whether any notice that was sent was returned as undeliverable.  

6.  Thereafter, the RO will review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  See 38 C.F.R. § 4.2 (If the findings on an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

7.  The RO will also consider all of the evidence of record and re-adjudicate the Veteran's claims for service connection for polymyalgia, CFS, a back disability, and a psychiatric disorder, to include PTSD.  The RO's actions should be taken in light of the Court's holding in McClain v. Nicholson, 21 Vet. App. 319 (2007), in which it was held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  If any of the benefits sought on appeal remains denied, the Veteran and her attorney will be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).




CONTINUED ON NEXT PAGE




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (1).

